Proceeding under CPLR article 78 to annul respondent’s determination, dated September 8, 1966, which suspended petitioner’s restaurant liquor license for 10 days and demanded payment of petitioner’s $1,000 bond on the ground that petitioner had suffered or permitted gambling on the licensed premises, in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. Determination modified, on the law and in the exercise of discretion, by striking out the demand for payment of the bond, and otherwise confirmed, without costs. In our opinion the provision for payment of the bond as an additional penalty was excessive. Under all the circumstances, the penalty should have been limited to a suspension of the license *677for a period of 10 days. Beldoek, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.